DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iseki et al., US Pub. 2008/0290460.
Regarding claim 1, Iseki teaches a circuit substrate (see at least figures 1, 4, 7, 10 and/or 11B) comprising an insulated substrate (alumina substrate; see paragraph 0035), a thin-film resistive element (resistive layer 14 having a meander shape 15; paragraph 0035), and electrodes (surface electrode 12, dummy electrode 13 and/or connecting electrode 16; paragraph 0035) electrically connected to both sides of the thin-film resistive element, the thin-film resistive element and the electrodes being disposed on a surface of the insulated substrate, characterized in that
the thin-film resistive element has a pattern in which a resistance wire is repeatedly folded back (meander shaped 15; see at least figures 1, 4, 7, 10 and/or 11B), and
a dummy wire (Dummy electrode 13 and/or connecting electrode 16 located and connected to the surface electrode 12, the side of the high-potential electrode side [where the power, voltage/current is applied].) for reducing a field intensity is provided on a high-potential electrode side.
Regarding claim 2, Iseki teaches the circuit substrate, characterized in that the dummy wire is provided continuously to the fold-back pattern of the resistance wire (see at least figures 7 and 10).
Regarding claim 3, Iseki teaches the circuit substrate, characterized in that the dummy wire is folded back to outside from the resistance wire positioned outermost of the fold-back pattern (Dummy electrode 13 and/or connecting electrode 16 located and connected to the surface electrode 12, the side of the high-potential electrode side [where the power, voltage/current is applied]. The electrodes 13 and/or 16 being positioned at the outermost area to the resistive pattern 15.).
Regarding claim 6, Iseki teaches the circuit substrate, characterized in that a plurality of the dummy wires are provided (at least two dummy wires 13 are shown; see at least figures 1, 4, 7, 10 and/or 11B)
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Kamatani, US Pub. 2008/0012624.
Regarding claim 1, Kamatani teaches a circuit substrate comprising an insulated substrate (semiconductor device using a trim circuit to reach targeted resistance; see at least paragraph 0002 and figures 4 and 8), a thin-film resistive element (comprising of Rb1, Rs and Rb2), and electrodes electrically (connections to terminal point P1 and/or GND; see at least figure 4) connected to both sides of the thin-film resistive element, the thin-film resistive element and the electrodes being disposed on a surface of the insulated substrate, characterized in that
the thin-film resistive element has a pattern in which a resistance wire is repeatedly folded back (meandered shaped; see figure 8), and
a dummy wire (R10 and/R20) for reducing a field intensity is provided on a high-potential electrode side (R10 and R20 are connected to the high-potential side where the power, voltage/current is applied [the power source voltage Vdd].  Wherein, R51 and R52 represent the dummy wiring R10 and R20, respectively. See at least paragraph 0165 and figure 5.).
Regarding claim 4, Kamitani teaches the circuit substrate, characterized in that the dummy wire branches off from the resistance wire (R10 and/or R20 branches off the resistance Rs, Rb1 and/or Rb2; see figure 8).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 teaches a circuit substrate, characterized in that the dummy wire branches off from a fold vertex of the resistance wire.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki teaches a meander part 23a with resistive adjustment.
Okada et al. teaches a dummy resistance for suppressing resistance fluctuation.
Lo et al., teaches a dummy layer 504 to modify the serpentine resistor layer.
Thei et al., teaches dummy resistance to compensate proximity effect of the resistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833